Citation Nr: 1143719	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  07-37 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left shoulder disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from December 1998 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that, in pertinent part, denied the Veteran's claims for service connection for left knee, shoulder, and psychiatric disorders, and bilateral hearing loss, and an initial compensable rating for a dental injury.  He submitted a timely notice of disagreement and received a statement of the case as to these issues.  However, the appellant perfected an appeal only as to his claims for service connection for left shoulder and knee disorders and bilateral hearing loss.  As such, the Board will confine its consideration to the matters as set forth on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has an obligation to do everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(c) (2011).  Here, in a November 2009 signed statement received by VA in December 2009, the appellant requested that the Board obtain his "additional medical records" from the date of his appeal.  He said that he was treated at the VA medical centers (VAMCs) in Birmingham and Tuscaloosa, Alabama, for the conditions listed in his appeal, and wanted the new information considered in his case.  These records were last requested in September 2006. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMCs in Birmingham and Tuscaloosa for the period from September 2006 to the present, and from any additional VA and non-VA medical provider(s) identified by him.

2. Thereafter, the RO/AMC should review and readjudicate the claims on appeal.  If the benefits sought are not granted in full, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


